Citation Nr: 0429939	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1967 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO, in 
pertinent part, granted service connection for post-traumatic 
stress disorder (PTSD) and awarded a 50 percent evaluation to 
this disability, effective from July 31, 2001.  

The disability rating assigned to the service-connected PTSD 
is based on an initial grant of service connection for this 
disorder.  As such, the entire period associated with this 
service-connected disability will be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Consequently, the rating issue with 
regard to this service-connected disorder is correctly 
characterized as discussed in the following decision.  

Also by the March 2002 rating action, the RO denied service 
connection for bilateral hearing loss, granted service 
connection for bilateral tinnitus, and awarded a compensable 
evaluation of 10 percent for this service-connected 
disability, effective from July 2001.  Following receipt of 
notification of the decision, the veteran, in November 2002, 
submitted a notice of disagreement with the initial rating 
assigned to the service-connected bilateral tinnitus and with 
the denial of his claim for service connection for bilateral 
hearing loss.  At a personal hearing conducted before a 
Decision Review Officer (DRO) at the RO in March 2003, the 
veteran discussed both of these issues.  Thereafter, in June 
2003, the RO issued a statement of the case (SOC) which 
included both of these claims.  

Significantly, however, the veteran did not perfected timely 
appeals with respect to his claims for a disability rating 
greater than 10 percent for his service-connected bilateral 
tinnitus and for service connection for bilateral hearing 
loss.  See, 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  The VA Form 9, Appeal To 
Board Of Veterans' Appeals (Form 9), submitted by the veteran 
in September 2003 with respect to his PTSD claim did not 
include any mention of the tinnitus and hearing loss issues.  
In fact, the veteran specifically noted on the Form 9 that, 
with regard to the issues listed on the SOC, he only wished 
to appeal the PTSD claim.  

In a statement submitted in March 2004, the veteran's 
representative included the veteran's bilateral tinnitus and 
bilateral hearing loss claims.  Importantly, however, this 
statement was received after the RO's March 2002 decision 
regarding these issues became final.  See, 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  
In any event, in a pre-hearing conference held prior to the 
personal hearing conducted before the undersigned Veterans 
Law Judge at the RO in May 2004, the veteran expressed his 
desire not to pursue the issues of entitlement to a 
disability rating greater than 10 percent for the 
service-connected bilateral tinnitus and entitlement to 
service connection for bilateral hearing loss.  2004 hearing 
transcript (2004 T.) at 2.  Consequently, these issues are 
not before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  From July 31, 2001, the veteran's service-connected PTSD 
has been manifested by serious or severe symptoms, including 
complaints of social isolation, trouble communicating with 
his peers (and with his work situation in general), trouble 
sleeping, nightmares, severe flashbacks, irritability, and 
impatience as well as objective evaluation findings of 
moderate to severe anxiety and affective symptoms, 
irritability, restlessness, and a flushed mood/affect.  The 
veteran's PTSD has not been manifested by total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for the 
service-connected PTSD since July 31, 2001 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in November 2002, the RO discussed the type 
of evidence necessary to support the veteran's claim for an 
increased rating for his service-connected PTSD.  Also by 
this document, the RO notified the veteran that VA would make 
reasonable efforts to help him obtain such necessary evidence 
but that he must provide enough information so that VA could 
request the relevant records.  Further, the RO advised the 
veteran of attempts already made to obtain relevant evidence 
with regard to his claim.  Also, the veteran was asked to 
identify any additional information or evidence concerning 
his records so that VA could try to obtain them.  

Additionally, the March 2002 rating decision as well as the 
June 2003 SOC notified the veteran of the relevant criteria 
and evidence necessary to substantiate his increased rating 
claim.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of his claim for an 
increased rating for his service-connected PTSD.  

Throughout the current appeal, the RO has made attempts to 
obtain records of treatment identified by the veteran.  
Furthermore, during the current appeal, the veteran has been 
accorded a pertinent compensation and pension examination.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's claim for an increased rating for his 
service-connected PTSD.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

According to the DD 214, Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD 214), the veteran had two 
years of active military duty, including one year of foreign 
and/or sea service in the Republic of Vietnam.  His military 
occupational specialty was that of a light weapons 
infantryman.  As a result of such service, he was awarded the 
Combat Infantryman Badge.  

Service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disability, to 
include PTSD.  At the separation examination conducted in 
February 1969, the veteran denied ever having experienced 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  This evaluation demonstrated 
that the veteran's psychiatric system was normal.  In a 
subsequent statement dated on the day of his discharge from 
service in March 1969, he noted that there had been no change 
in his medical condition since his separation examination.  

According to relevant post-service medical records, in August 
2001, the veteran underwent a psychiatric evaluation at the 
Boston Vet Center.  At that time, he reported that his 
in-service stressors included participation in nighttime 
ambush patrol, witnessing of fellow servicemen dying while 
wandering through an active minefield, witnessing of a fellow 
serviceman being shot at least seven times and being killed 
by enemy fire, participating in an engagement against three 
enemy soldiers who had infiltrated the camp, and witnessing 
of the accidental killing of a newsman by friendly fire.  

At the August 2001 evaluation, the veteran asserted that 
these in-service stressors had resulted in agitation and 
anxiety (when recalling the traumatic events), an obsession 
with the incidents of combat, intrusive memories, attempts to 
avoid thinking or talking about his Vietnam experiences, 
social isolation with few close friends and no lasting 
relationship with a woman, avoidance of crowds, nightmares of 
increasing frequency and severity, and insomnia.  The 
examining social worker concluded that the veteran meets the 
criteria for a diagnosis of severe PTSD.  Additionally, the 
social worker stated that the veteran's PTSD has "a 
significant impact on all areas of his life including social 
relations, family, mood and work" and that he is 
"definitely socially and industrially impaired due to his 
illness."  

Subsequently, in January 2002, the veteran underwent a 
compensation and pension psychiatric examination.  At that 
time, he complained of recurrent nightmares, intrusive 
thoughts, panic attacks, feelings of helplessness, and 
survivor's guilt.  In addition, he stated that he only 
associates with people who were friends of his prior to his 
military service and who also served in Vietnam.  He noted 
that he has no friends who are not Vietnam veterans.  
Further, the veteran explained that, since 1996, he has 
worked as a fireman for the city's fire department.  

The examiner, who noted that he had reviewed the veteran's 
medical record, diagnosed, on Axis I, severe chronic PTSD 
with nightmares, early morning awakening, episodes of panic, 
intrusive thoughts, flashbacks, hostility towards authority 
figures, isolation, and withdrawal.  The noted that the 
veteran has no close relationships with anyone, including his 
older brother and father.  In addition, the examiner assigned 
a Global Assessment of Functioning (GAF) score of 41 for the 
veteran's personal life and 61 for his occupational life.  

In March 2002, the RO considered these in-service, and 
post-service, records.  In particular, the RO concluded that 
the evidence warranted the grant of service connection for 
PTSD as well as the award of a 50 percent evaluation to this 
disability, effective from July 2001.  

During the current appeal, and specifically in March 2003, 
the veteran provided testimony at a personal hearing 
conducted before a DRO at the RO.  According to the veteran's 
testimony, he has trouble communicating with his peers (and 
with his work situation in general) and experiences severe 
flashbacks, social isolation, impatience, and suicidal 
ideation as a result of his service-connected PTSD.  
2003 hearing transcript (2003 T.) at 3, 7, 9-11.  

In a June 2003 letter, a licensed social worker explained 
that the veteran had been referred to the Boston Vet Center 
in July 2001 for evaluation of PTSD.  Following a period of 
three interviews, a diagnosis of PTSD was made.  Further, 
significant evidence of residual sequelae which continued to 
impact his daily life was found.  In particular, clear 
evidence of social and industrial impairment was noted.  The 
license social worker then noted in the June 2003 document 
that the veteran had been "unable to continue with a course 
of treatment because of his reactivity to discussions of 
traumatic events of his tour of duty."  

In May 2004, the veteran underwent a VA psychiatric 
evaluation.  At that time, the examiner observed that the 
veteran exhibited an agitated mood.  In addition, the veteran 
complained of anticipatory anxiety, irritability, as well as 
social and occupational interpersonal problems.  The veteran 
denied having any anger towards anyone in particular, active 
alcohol use, paranoid delusions, delusions of control, 
command hallucinations, or weapons.  He noted that he 
continued to work as a firefighter.  

A mental status examination demonstrated irritability, 
restlessness, a flushed mood/affect, appropriate dress and 
grooming, cooperation, good eye contact, normal speech (with 
normal rate, tone, volume, and cadence), a congruent 
mood/affect, linear and goal-directed thought process, no 
evidence of delusions or ruminations, no suicidal or 
homicidal ideations or assaultive ideation, grossly intact 
sensorium, and good insight and judgment.  The examiner 
diagnosed, on Axis I, chronic PTSD, a panic disorder without 
agoraphobia, dysthymia, episodic opiate/sedative in partial 
remission, and alcohol abuse in partial remission.  In 
addition, the examiner assigned a GAF score of 48.  Further, 
the examiner noted that the veteran had moderate to severe 
anxiety and affective symptoms.  

Approximately one week later in May 2004, the veteran 
presented testimony before the undersigned Veterans Law Judge 
at the RO.  In particular, the veteran testified that the 
symptoms associated with his PTSD, including his social 
isolation, trouble sleeping, nightmares, and irritability, 
have increased in severity.  2004 hearing transcript 
(2004 T.) at 3-4, 6.  

In June 2004, the veteran submitted copies of records 
pertaining to his employment as a firefighter.  According to 
these documents, between January 2002 and December 2003, the 
veteran had 19 days of sick leave.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, a 50 percent 
evaluation will be awarded with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (including a flat affect, circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning (such as few 
friends and conflicts with peers or co-workers).  A GAF score 
of 61 to 70 is representative of some mild symptoms 
(including a depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(such as occasional truancy or theft within the household) 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  Id.  

In the present case, the veteran has consistently asserted 
that his PTSD symptoms, including social isolation, trouble 
communicating with peers (and with work situations in 
general), trouble sleeping, nightmares, severe flashbacks, 
irritability, and impatience, have increased in severity.  
See, e.g., 2003 hearing transcript (2003 T.) at 3, 7, 9-11 
and 2004 hearing transcript (2004 T.) at 3-4, 6.  The 
veteran's descriptions of his service-connected PTSD 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of this disability must be 
considered in conjunction with the clinical evidence of 
record and the pertinent rating criteria.  

In this regard, the Board acknowledges that, for 
approximately two years between January 2002 and December 
2003, the veteran had 19 days of sick leave.  Further, recent 
medical records have demonstrated evidence of moderate to 
severe anxiety and affective symptoms, irritability, 
restlessness, and a flushed mood/affect.  Additionally, the 
examiner who conducted the VA psychiatric evaluation in May 
2004 assigned a GAF score of 48, which is illustrative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Richard v. Brown, 9 Vet.App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  The Board finds, therefore, 
that the next higher evaluation of 70 percent is warranted 
for the veteran's PTSD.  

Significantly, however, a total schedular rating for this 
service-connected disability is not warranted.  First, the 
recent medical evidence reflects appropriate dress and 
grooming, cooperation, good eye contact, normal speech (with 
normal rate, tone, volume, and cadence), a congruent 
mood/affect, linear and goal-directed thought process, no 
delusions or ruminations, no command hallucinations, no 
suicidal or homicidal ideations or assaultive ideation, 
grossly intact sensorium, and good insight and judgment.  
Furthermore, despite some absence from employment due to 
illness, the veteran continues to work as a firefighter.  

Without evidence of total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, a 
total schedular rating for the veteran's service-connected 
PTSD is not warranted.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's PTSD results in 
marked interference with his employment or requires frequent 
periods of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his PTSD results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A disability rating of 70 percent for the service-connected 
PTSD from July 31, 2001 is allowed, subject to the 
regulations governing the award of monetary benefits.  

	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



